Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Janine Padron, Appellant                               Appeal from the 250th District Court of
                                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
No. 06-18-00087-CV          v.                         16-004298). Opinion delivered by Chief
                                                       Justice Morriss, Justice Burgess and Justice
Catholic Diocese of Austin a/k/a Roman                 Stevens participating.
Catholic Diocese of Austin; Its Agents,
Servants, and Employees; and St. Ignatius
The Martyr Middle School, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Janine Padron, pay all costs of this appeal.




                                                       RENDERED APRIL 10, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk